DETAILED ACTION
This is a non-final office action on the merits in response to communications on 5/9/2022.  Claim 19 is not elected.  Claims 1-18 are pending and addressed below.

Election/Restrictions
Claim 19 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/9/2022.
Applicant’s election without traverse of claims 1-18 in the reply filed on 5/9/2022 is acknowledged.

Claim Rejections - 35 USC § 112
Claims 9, 18 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation "the received and trained stuck area classification model".  It is not known what received and trained stuck area classification model this is referring to.  In addition, there is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation "the received and trained stuck area classification model".  It is not known what received and trained stuck area classification model this is referring to.  In addition, there is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al. (US 20200174489) in view of Schnittman (US 20160167226) and Rajkumar et al. (US 20190197396).
Regarding claims 1 and 10, Jung et al. teaches:
a communications interface configured to receive sensor data from a first cleaner (at least figs. 1-12 [0039]-[0106] discuss robot cleaner is electronic apparatus, “the robot 1 (hereinafter referred as the electronic apparatus 100)”;  [0116] discuss “The sensor 110 may include a plurality of sensors for obtaining the surrounding image of the robot 1”;    figs. 18-21 [0163]-[0207] discuss server receiving sensor data from electronic apparatus, indicating communications interface, and unable-to-move situation, learning data, recognition model,      in particular fig. 19 [0171]-[0191] discuss receiving sensor data from electronic apparatus/robot, “the data obtaining unit 1310-1 may receive a surrounding image of the robot 1 corresponding to a time when the unable-to-move situation has occurred. As an example, the data obtaining unit 1310-1 may receive data via an input device (e.g., a microphone, a camera, or a sensor) of an electronic apparatus”;                in particular at least [0168], [0190], [0200] discuss that any of the data learning unit 1310 and the data recognizing unit 1320, data obtaining unit 1310-1, the preprocessor 1310-2, the learning data selecting unit 1310-3, the model training unit 1310-4, and the model evaluating unit 1310-5, data obtaining unit 1320-1, the preprocessor 1320-2, the recognition data selecting unit 1320-3, the recognition result provider 1320-4, and the model modifying and refining unit 1320-5 can be part an electronic apparatus or a server); 
a processor configured to generate surrounding situation map data based on the sensor data (at least figs. 1-12 [0039]-[0106] discuss robot cleaner is electronic apparatus, “the robot 1 (hereinafter referred as the electronic apparatus 100)”;  discuss “ FIG. 8, for example, the processor 120 may decide an image frame 81 corresponding to an entry point that is the cause of leading to a point where an unable-to-move situation has occurred, from among a plurality of image frames 81, 82, and 83 corresponding to the unable-to-move situation”;      [0116] discuss “The sensor 110 may include a plurality of sensors for obtaining the surrounding image of the robot 1”;    figs. 18-21 [0163]-[0207] discuss server receiving sensor data from electronic apparatus, indicating communications interface, and unable-to-move situation, learning data, recognition model,      in particular fig. 19 [0171]-[0191] discuss receiving sensor data from electronic apparatus/robot, “the data obtaining unit 1310-1 may receive a surrounding image of the robot 1 corresponding to a time when the unable-to-move situation has occurred. As an example, the data obtaining unit 1310-1 may receive data via an input device (e.g., a microphone, a camera, or a sensor) of an electronic apparatus”;         at least [0176]-[0178]  discuss  preprocessor 1310-2 may preprocess obtained data/surrounding images of the robot to get “one composite image”, and preprocessed data includes “data regarding furniture, a structure, and the like, that may affect a moving path where an unable-to-move situation of the robot 1 has occurred”); and 
a learning processor configured to generate learning data by labeling area classification data for representing whether the surrounding situation map data corresponds to the stuck area, and to train a stuck area classification model based on the learning data;
robot is cleaner robot;
model includes stuck area classification model based on the learning data;
(at least figs. 1-12 [0039]-[0106] discuss robot cleaner is electronic apparatus, “the robot 1 (hereinafter referred as the electronic apparatus 100)”;  discuss “ FIG. 8, for example, the processor 120 may decide an image frame 81 corresponding to an entry point that is the cause of leading to a point where an unable-to-move situation has occurred, from among a plurality of image frames 81, 82, and 83 corresponding to the unable-to-move situation”;      [0116] discuss “The sensor 110 may include a plurality of sensors for obtaining the surrounding image of the robot 1”;     figs. 18-21 [0163]-[0207] discuss server receiving sensor data from electronic apparatus, indicating communications interface, and unable-to-move situation, learning data, recognition model,      in particular fig. 19 [0171]-[0191] discuss receiving sensor data from electronic apparatus/robot, “the data obtaining unit 1310-1 may receive a surrounding image of the robot 1 corresponding to a time when the unable-to-move situation has occurred. As an example, the data obtaining unit 1310-1 may receive data via an input device (e.g., a microphone, a camera, or a sensor) of an electronic apparatus”;         at least [0176]-[0178]  discuss  preprocessor 1310-2 may preprocess obtained data/surrounding images of the robot to get “one composite image”, and preprocessed data includes “data regarding furniture, a structure, and the like, that may affect a moving path where an unable-to-move situation of the robot 1 has occurred”;   in particular at least [0176]-[0188] discuss “The learning data selecting unit 1310-3 may select data required for learning from among preprocessed data, according to a preset criterion for situation determination”, “the basic training data may be previously classified according to various criteria, such as an area where learning data is generated”,   discuss “the model training unit 1310-4 may train a data recognition model for use in situation determination by using learning data”, “the model training unit 1310-4 may learn a criterion regarding which unable-to-move situation to estimate”); 

Jung et al. does not explicitly teach:
sensor data includes 3D sensor data and bumper sensor data;
generate surrounding situation map data based on the 3D sensor data and the bumper sensor data;
However, Schnittman teaches:
sensor data includes 3D sensor data and bumper sensor data;
generate surrounding situation map data based on the 3D sensor data and the bumper sensor data;
(at least [0103]-[0106] discuss bumper 115 detects bumper events, three-dimensional (3D) imaging camera) to create a perception of the environment sufficient to allow the mobile robot 100 to make intelligent decisions about actions to take in that environment ([0103]-[0106]);
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system and method of Jung et al. with sensor data includes 3D sensor data and bumper sensor data; generate surrounding situation map data based on the 3D sensor data and the bumper sensor data as taught by Schnittman to create a perception of the environment sufficient to allow the mobile robot 100 to make intelligent decisions about actions to take in that environment.

Further, Jung et al. does not explicitly teach:
wherein the processor is configured to: 
transmit the model to a second robot;
However, Rajkumar et al. teaches:
wherein the processor is configured to: 
transmit the model to a second robot;
(at least fig. 1 [0078]-[0118] discuss sharing of learned information/model among robots via a server, in particular [0091] discuss server transmits models to robots) because having the same machine learning model in common among many robots can provide a number of advantages, including avoids the need for individual robots to expend power and computing resources for model training, shares the combined learning of the robot fleet with the robots, greater recognition ability, and the performance of each robot to improve in a standardized and predictable way ([0078]-[0118], in particular [0091]);
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system and method of Jung et al. with wherein the processor is configured to: transmit the model to a second robot as taught by Rajkumar et al. because having the same machine learning model in common among many robots can provide a number of advantages, including avoids the need for individual robots to expend power and computing resources for model training, shares the combined learning of the robot fleet with the robots, greater recognition ability, and the performance of each robot to improve in a standardized and predictable way.

Regarding claim 2, Jung et al. teaches:
wherein the processor is configured to:
wherein the generating of the surrounding situation map data includes: 
generating the surrounding situation map data based on the sensor data for a preset time;
(at least figs. 1-12 [0039]-[0106] discuss robot cleaner is electronic apparatus, “the robot 1 (hereinafter referred as the electronic apparatus 100)”;  [0116] discuss “The sensor 110 may include a plurality of sensors for obtaining the surrounding image of the robot 1”;    figs. 18-21 [0163]-[0207] discuss server receiving sensor data from electronic apparatus, indicating communications interface, and unable-to-move situation, learning data, recognition model,      in particular fig. 19 [0171]-[0191] discuss receiving sensor data from electronic apparatus/robot, “the data obtaining unit 1310-1 may receive a surrounding image of the robot 1 corresponding to a time when the unable-to-move situation has occurred. As an example, the data obtaining unit 1310-1 may receive data via an input device (e.g., a microphone, a camera, or a sensor) of an electronic apparatus”;         at least [0171]-[0178]  discuss  “the data obtaining unit 1310-1 may obtain context data” before preprocessor 1310-2 may preprocess obtained data/surrounding images of the robot to get “one composite image”, and preprocessed data includes “data regarding furniture, a structure, and the like, that may affect a moving path where an unable-to-move situation of the robot 1 has occurred”);

Jung et al. does not explicitly teach:
sensor data includes 3D sensor data and bumper sensor data;
generating the surrounding situation map data based on the 3D sensor data and the bumper sensor data for a preset time;
However, Schnittman teaches:
sensor data includes 3D sensor data and bumper sensor data;
generating the surrounding situation map data based on the 3D sensor data and the bumper sensor data for a preset time;
(at least [0103]-[0106] discuss bumper 115 detects bumper events, three-dimensional (3D) imaging camera, and preset time of during operation/traveling of robot) to create a perception of the environment sufficient to allow the mobile robot 100 to make intelligent decisions about actions to take in that environment ([0103]-[0106]);
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system and method of Jung et al. with sensor data includes 3D sensor data and bumper sensor data; and generating the surrounding situation map data based on the 3D sensor data and the bumper sensor data for a preset time as taught by Schnittman to create a perception of the environment sufficient to allow the mobile robot 100 to make intelligent decisions about actions to take in that environment.

Regarding claim 11, the cited portions and rationale of rejection of claim 2 reads on this claim.

Claims 3-5, 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al. (US 20200174489) in view of Schnittman (US 20160167226) and Rajkumar et al. (US 20190197396) as applied to claims 1 and 10 above, and further in view of Kim et al. (US 20170150863).
Regarding claim 3, Jung et al. teaches:
wherein the learning processor is configured to:
the generating of the learning data includes:
labeling area classification data for classifying surrounding situation map data, which corresponds to the stuck area, as the stuck area ((at least figs. 1-12 [0039]-[0106] discuss robot cleaner is electronic apparatus, “the robot 1 (hereinafter referred as the electronic apparatus 100)”;  discuss “ FIG. 8, for example, the processor 120 may decide an image frame 81 corresponding to an entry point that is the cause of leading to a point where an unable-to-move situation has occurred, from among a plurality of image frames 81, 82, and 83 corresponding to the unable-to-move situation”;      [0116] discuss “The sensor 110 may include a plurality of sensors for obtaining the surrounding image of the robot 1”;     figs. 18-21 [0163]-[0207] discuss server receiving sensor data from electronic apparatus, indicating communications interface, and unable-to-move situation, learning data, recognition model,      in particular fig. 19 [0171]-[0191] discuss receiving sensor data from electronic apparatus/robot, “the data obtaining unit 1310-1 may receive a surrounding image of the robot 1 corresponding to a time when the unable-to-move situation has occurred. As an example, the data obtaining unit 1310-1 may receive data via an input device (e.g., a microphone, a camera, or a sensor) of an electronic apparatus”;         at least [0176]-[0178]  discuss  preprocessor 1310-2 may preprocess obtained data/surrounding images of the robot to get “one composite image”, and preprocessed data includes “data regarding furniture, a structure, and the like, that may affect a moving path where an unable-to-move situation of the robot 1 has occurred”;   in particular at least [0176]-[0188] discuss “The learning data selecting unit 1310-3 may select data required for learning from among preprocessed data, according to a preset criterion for situation determination”, “the basic training data may be previously classified according to various criteria, such as an area where learning data is generated”,   discuss “the model training unit 1310-4 may train a data recognition model for use in situation determination by using learning data”, “the model training unit 1310-4 may learn a criterion regarding which unable-to-move situation to estimate”)	
Jung et al. does not explicitly teach:
determining whether the surrounding situation map data corresponds to the stuck area, based on the bumper sensor; 
However, Kim et al. teaches:
determining whether the surrounding situation map data corresponds to the stuck area, based on the bumper sensor (at least figs. 1-2, 6, [0065]-[0067] [0098]-[0102] discuss detector 130  includes obstacle detector and includes collision detector based on physical contact, [0107]-[0115] discuss controller 191, and obstacle detector and collision detector determine stuck state)  to determine stuck state ([0065]-[0067] [0098]-[0102] [0107]-[0115]);
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system and method of Jung et al. with determining whether the surrounding situation map data corresponds to the stuck area, based on the bumper sensor as taught by Kim et al. to determine stuck state.

Regarding claim 4, Jung et al. does not explicitly teach:
wherein the learning processor is configured to:
wherein the determining of whether the surrounding situation map data corresponds to the stuck area includes: 
determining that the surrounding situation map data corresponds to the stuck area for a preset time, when a bumper event occurs in a preset number of times for the preset time; 
However, Kim et al. teaches:
wherein the learning processor is configured to:
wherein the determining of whether the surrounding situation map data corresponds to the stuck area includes: 
determining that the surrounding situation map data corresponds to the stuck area for a preset time, when a bumper event occurs in a preset number of times for the preset time;
(at least figs. 6-10, [0096]-[0165] discuss the robot rotates in a first direction to determine if the robot is stuck, then rotates in a second direction opposite to the first direction, then move backward by a predetermined distance;  in particular at least, [0138] figs. 9-10 discuss second direction opposite to first direction, then move backward by a backward by a predetermined distance; [0118] discuss rotate by a predetermined angle in the first direction to determine whether main body is in a stuck state, then rotate the main body by a predetermined angle in the second direction opposite to the first direction and move the main body backward by a predetermined distance;     [0117], fig. 7, [0141] discuss repeating the determining stuck state and moving backward until determine that the main body is not in a stuck state, reading on preset time;                at least fig. 6, [0107]-[0116] discuss ways to determine whether the main body is in a stuck state including “the controller 191 may determine that the main body is in a stuck state upon receiving a collision detection signal from the collision detector of the first bumper and the second bumper”, and “the controller 191 may determine that the main body is in a stuck state upon receiving both collision detection signals from the collision detector of the first bumper and the second bumper”, reading on a bumper event occurs in a preset number of times,         at least figs. 1-2, 6, [0065]-[0067] [0098]-[0102] discuss detector 130  includes obstacle detector and includes collision detector based on physical contact, indicating at least amount of impact is equal to or greater than a predetermined amount of impact that would trigger the collision detector 131b) to determine stuck state ([0065]-[0067] [0098]-[0102] [0107]-[0115]);
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system and method of Jung et al. with wherein the learning processor is configured to: wherein the determining of whether the surrounding situation map data corresponds to the stuck area includes: determining that the surrounding situation map data corresponds to the stuck area for a preset time, when a bumper event occurs in a preset number of times for the preset time; as taught by Kim et al. to determine stuck state; 

Regarding claim 5, Jung et al. does not explicitly teach:
wherein the bumper sensor data includes: 
data on a bumper event sensed by a plurality of bumper sensors of the first cleaner, and 
wherein the learning processor is configured to:
wherein the determining of whether the surrounding situation map data corresponds to the stuck area includes: 
determining that the surrounding situation map data corresponds to the stuck area for a preset time, when the bumper event occurs in the plurality of bumper sensors of the first cleaner for the preset time; 
However, Kim et al. teaches:
wherein the bumper sensor data includes: 
data on a bumper event sensed by a plurality of bumper sensors of the first cleaner, and 
wherein the learning processor is configured to:
wherein the determining of whether the surrounding situation map data corresponds to the stuck area includes: 
determining that the surrounding situation map data corresponds to the stuck area for a preset time, when the bumper event occurs in the plurality of bumper sensors of the first cleaner for the preset time;
(at least figs. 6-10, [0096]-[0165] discuss the robot rotates in a first direction to determine if the robot is stuck, then rotates in a second direction opposite to the first direction, then move backward by a predetermined distance;  in particular at least, [0138] figs. 9-10 discuss second direction opposite to first direction, then move backward by a backward by a predetermined distance; [0118] discuss rotate by a predetermined angle in the first direction to determine whether main body is in a stuck state, then rotate the main body by a predetermined angle in the second direction opposite to the first direction and move the main body backward by a predetermined distance;     [0117], fig. 7, [0141] discuss repeating the determining stuck state and moving backward until determine that the main body is not in a stuck state, reading on preset time;                at least fig. 6, [0107]-[0116] discuss ways to determine whether the main body is in a stuck state including “the controller 191 may determine that the main body is in a stuck state upon receiving a collision detection signal from the collision detector of the first bumper and the second bumper”, and “the controller 191 may determine that the main body is in a stuck state upon receiving both collision detection signals from the collision detector of the first bumper and the second bumper”, reading on a bumper event occurs in a preset number of times,         at least figs. 1-2, 6, [0065]-[0067] [0098]-[0102] discuss detector 130  includes obstacle detector and includes collision detector based on physical contact, indicating at least amount of impact is equal to or greater than a predetermined amount of impact that would trigger the collision detector 131b) to determine stuck state ([0065]-[0067] [0098]-[0102] [0107]-[0115]);
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system and method of Jung et al. with wherein the bumper sensor data includes: data on a bumper event sensed by a plurality of bumper sensors of the first cleaner, and wherein the learning processor is configured to: wherein the determining of whether the surrounding situation map data corresponds to the stuck area includes: determining that the surrounding situation map data corresponds to the stuck area for a preset time, when the bumper event occurs in the plurality of bumper sensors of the first cleaner for the preset time as taught by Kim et al. to determine stuck state; 

Regarding claim 12, the cited portions and rationale of rejection of claim 3 reads on this claim.

Regarding claim 13, the cited portions and rationale of rejection of claim 4 reads on this claim.

Regarding claim 14, the cited portions and rationale of rejection of claim 5 reads on this claim.

Claims 6, 8, 15, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al. (US 20200174489) in view of Schnittman (US 20160167226), Rajkumar et al. (US 20190197396) and Kim et al. (US 20170150863) as applied to claims 3 and 12 above, and further in view of JUN et al. (US 20170332862).
Regarding claim 6, Jung et al. teaches:
wherein the communications interface receives path data of the first cleaner;
wherein the receiving of the sensor data from the first cleaner includes: 
receiving path data of the first cleaner (at least figs. 1-12 [0039]-[0106] discuss robot cleaner is electronic apparatus, “the robot 1 (hereinafter referred as the electronic apparatus 100)”;  discuss “ FIG. 8, for example, the processor 120 may decide an image frame 81 corresponding to an entry point that is the cause of leading to a point where an unable-to-move situation has occurred, from among a plurality of image frames 81, 82, and 83 corresponding to the unable-to-move situation”;      [0116] discuss “The sensor 110 may include a plurality of sensors for obtaining the surrounding image of the robot 1”;    figs. 18-21 [0163]-[0207] discuss server receiving sensor data from electronic apparatus, indicating communications interface, and unable-to-move situation, learning data, recognition model,      in particular fig. 19 [0171]-[0191] discuss receiving sensor data from electronic apparatus/robot, “the data obtaining unit 1310-1 may receive a surrounding image of the robot 1 corresponding to a time when the unable-to-move situation has occurred. As an example, the data obtaining unit 1310-1 may receive data via an input device (e.g., a microphone, a camera, or a sensor) of an electronic apparatus”;         at least [0176]-[0178]  discuss  preprocessor 1310-2 may preprocess obtained data/surrounding images of the robot to get “one composite image”, and preprocessed data includes “data regarding furniture, a structure, and the like, that may affect a moving path where an unable-to-move situation of the robot 1 has occurred”);

Jung et al. does not explicitly teach:
sensor data includes 3D sensor data and bumper sensor data;
wherein the receiving of the 3D sensor data and the bumper sensor data from the first cleaner includes: 
receiving path data of the first cleaner;
However, Schnittman teaches:
sensor data includes 3D sensor data and bumper sensor data;
wherein the receiving of the 3D sensor data and the bumper sensor data from the first cleaner includes: 
receiving path data of the first cleaner; 
(at least [0103]-[0106] discuss bumper 115 detects bumper events, three-dimensional (3D) imaging camera) to create a perception of the environment sufficient to allow the mobile robot 100 to make intelligent decisions about actions to take in that environment ([0103]-[0106]);
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system and method of Jung et al. with sensor data includes 3D sensor data and bumper sensor data; wherein the receiving of the 3D sensor data and the bumper sensor data from the first cleaner includes:  receiving path data of the first cleaner; as taught by Schnittman to create a perception of the environment sufficient to allow the mobile robot 100 to make intelligent decisions about actions to take in that environment.

Further, Jung et al. does not explicitly teach:
wherein the learning processor is configured to:
wherein the labeling of the area classification data includes: 
acquiring, from the surrounding situation map data, escape path data until the first cleaner completes an escape from the stuck area; 
determining classification of the stuck area based on the escape path data; and 
labeling the area classification data for representing the classified stuck area, on the surrounding situation map data;
However, Jun et al. teaches:
wherein the learning processor is configured to:
wherein the labeling of the area classification data includes: 
acquiring, from the surrounding situation map data, escape path data until the first cleaner completes an escape from the stuck area; 
determining classification of the stuck area based on the escape path data; and 
labeling the area classification data for representing the classified stuck area, on the surrounding situation map data;
(at least figs. 20, [0140]-[0141] discuss “ the travel control unit 230 determines that the mobile robot 1 has escaped from the stuck state”, “The travel control unit 230 stores obstacle information associated with a stuck state and an escape path corresponding to the obstacle information, such that if an identical obstacle causes a stuck state, the travel control unit 230 determines, based on the obstacle information, whether the stuck state is caused by the identical obstacle, and attempts to escape by traveling along the escape path stored corresponding to the obstacle”) to escape ([0140]-[0141]);
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system and method of Jung et al. with wherein the learning processor is configured to: wherein the labeling of the area classification data includes: acquiring, from the surrounding situation map data, escape path data until the first cleaner completes an escape from the stuck area; determining classification of the stuck area based on the escape path data; and labeling the area classification data for representing the classified stuck area, on the surrounding situation map data as taught by Jun et al. to escape.

Regarding claim 8, Jung et al. does not explicitly teach:
wherein the learning processor is configured to:
wherein the classification of the stuck area includes: 
acquiring an escape direction based on the escape path data; and 
determining the classification of the stuck area in the escape direction;
However, Jun et al. teaches:
wherein the learning processor is configured to:
wherein the classification of the stuck area includes: 
acquiring an escape direction based on the escape path data; and 
determining the classification of the stuck area in the escape direction;
(at least figs. 20, [0140]-[0141] discuss “ the travel control unit 230 determines that the mobile robot 1 has escaped from the stuck state”, “The travel control unit 230 stores obstacle information associated with a stuck state and an escape path corresponding to the obstacle information, such that if an identical obstacle causes a stuck state, the travel control unit 230 determines, based on the obstacle information, whether the stuck state is caused by the identical obstacle, and attempts to escape by traveling along the escape path stored corresponding to the obstacle”; path reads on direction) to escape ([0140]-[0141]);
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system and method of Jung et al. with wherein the learning processor is configured to: wherein the classification of the stuck area includes: acquiring an escape direction based on the escape path data; and determining the classification of the stuck area in the escape direction;  as taught by Jun et al. to escape.

Regarding claim 15, the cited portions and rationale of rejection of claim 6 reads on this claim.

Regarding claim 17, the cited portions and rationale of rejection of claim 8 reads on this claim.

Allowable Subject Matter
Claims 7, 16 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO LONG T NGUYEN whose telephone number is (571)270-7768. The examiner can normally be reached M-F 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on (571) 272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BAO LONG T. NGUYEN
Examiner
Art Unit 3664



/BAO LONG T NGUYEN/Primary Examiner, Art Unit 3664